Citation Nr: 1412866	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  13-32 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from June 1946 to June 1949 and from September 1954 to August 1956.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2013 decision by the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

Since the grant of service connection, the Veteran has had, at worst, Level III hearing in the right ear and Level VI hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

The Veteran's service treatment records are unavailable and were apparently destroyed in the 1973 fire at the National Personnel Records Center.  All efforts to obtain them have been unsuccessful.  A formal finding of unavailability was issued in May 2013 and the Veteran was notified that same month.  The RO sought to obtain private treatment medical treatment records from two medical providers identified by the Veteran.  In December 2011, one of these providers indicated that they no longer had relevant records.  The second provider did not respond to two requests for record by the RO.  The Veteran was informed of the provider's failure to respond and in February 2013 indicated that he desired for VA to proceed with his claim.  The record does not contain evidence that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

A VA examination was conducted in February 2013; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examination report is adequate because the examiner conducted a clinical evaluation, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Veteran does not allege, nor does the record show, that his disability has worsened in severity since this examination.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); see also Dingess/Hartman, 19 Vet. App. at 486.  

Analysis

The Veteran seeks a rating in excess of 10 percent for his service-connected bilateral hearing loss disability.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. §4.85, DC 6100. 

In cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.

At a VA fee-based audiology examination in February 2013, the Veteran reported that his hearing loss has significant effects on his functioning as it causes difficulty hearing speech.  Puretone threshold levels, in decibels, were as follows:  


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
45
60
75
85
66.25
84
LEFT
55
75
80
80
72.5
92

These results correspond to Level III hearing on the right and Level II hearing on the left pursuant to Table VI.  

A pattern of exceptional hearing loss under 38 C.F.R. § 4.86 is demonstrated in the left ear only.  The results correspond to Level VI hearing in the left ear pursuant to Table VIA.  

The results from Table VIA will be used because they yield the better result for the Veteran.  See 38 C.F.R. § 4.86.

Where hearing loss is at Level VI in one ear and Level III in the other, a 10 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.

In an October 2013 statement, the Veteran provided a detailed description of how his hearing loss has affected his life.  He stated that he can understand low male voices but has difficulty hearing female voices; hearing children's voices is almost impossible.  The Veteran indicated that he is unable to understand voices over the telephone, on an answering machine, or when a microphone is used.  His wife must provide assistance to him because of his hearing difficulty, such as accompanying him to medical appointments, answering the phone, and listening to voicemail.  The Veteran also reported that he is rarely able to enjoy television, but can hear a little better if in a movie theater, unless there is a lot of dialogue present.  He also cannot hear sirens until they are very close, or airport announcements.  He noted trouble following conversations at family gatherings and group meetings and he reportedly was dismissed from jury duty because he was unable to follow the conversation due to his hearing difficulty.

Based on the results of the February 2013 audiological evaluation, and in the absence of any additional medical evidence showing a more severe bilateral hearing loss disability, the Veteran's hearing loss has not approximated the criteria for a higher evaluation at any time during this appeal.  Although the Board does not discount the difficulties the Veteran has with his auditory acuity, it has no discretion in this matter and must predicate its determination on the basis of the results of the audiology study of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Thus, the assignment of a compensable rating on a schedular basis is not warranted. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  While the evidence shows that the Veteran's service-connected hearing loss disability results in decreased hearing acuity, the rating criteria reasonably describe the Veteran's disability level.  

Unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  Martinak v. Nicholson, 21 Vet. App. 447 at 455 (2007).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  

The February 2013 VA examination report contains a description of the Veteran's subjective report that his hearing loss causes significant difficulty in his daily environment.  While the Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the Veteran has not described functional effects that are considered "exceptional," or that are not otherwise contemplated by the assigned evaluation.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected bilateral hearing loss disability is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

As there is no evidence of unemployability due to the Veteran's hearing loss disability, the question of entitlement to a TDIU is not raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An initial disability rating in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


